DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Note
2.	The examiner attempted to reach the attorney of record by telephone on 07/28/2022 in the interest of expedited prosecution. The examiner was unsuccessful in reaching the attorney of record. Considering the time and the day of the week the telephone call was placed in reaching the attorney, the examiner was aware of the possibility of not being able to reach the attorney and/or reach a reasonable conclusion in a timely manner.
Claim Rejections - 35 USC § 112
3.	The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

4.	Claim 2 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 102
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
6.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

7.	Claim(s) 1-5, 7-9 and 18 is/are rejection under 35 U.S.C. 102(a)(1) as being anticipated by Barnes et al. (US 2016/0355250 A1), hereinafter “Barnes”.
8.	Regarding Claim 3, Barnes discloses a deployment system (Barnes Abstract) comprising:
        a mount (145) configured to receive a device to be deployed (paras. [0021], [0026], [0027]-[0029], [0033]; mount 145 configured to receive a device such as wing 200 as seen in FIGS. 1 and 7a-7b); 
        a hub assembly (135/125) that includes a tube (135) having a cam slot (135b); and 
        an actuator configured to rotate the mount relative to the tube (paras. [0021] and [0036]; an actuator 115 configured to rotate mount 145 relative to tube 135 based on the connection between mount 145 and actuator housing 110 as seen in FIGS. 5-6); 
        wherein when the actuator (110/115) causes the mount (145) to rotate relative to the tube (135), a follower (155) engaging (para. [0029]) the cam slot (145a) causes the mount (145) to move both axially and rotationally relative to the tube (para. [0032]; by virtue of the arrangement of mount 145 relative to tube 135, and tube 135 rotating both axially and rotationally relative to mount 145, the mount 145 by definition of relativity also rotates both axially and rotationally relative to tube 135);
        wherein the follower (155) is part of a bar (follower 155 depicted as a bar as seen in FIG. 1) that passes through (FIG. 2 and para. [0029]) the hub assembly (135/125); 
        wherein the cam slot (135b) is a first cam slot (FIG. 1); and
wherein the tube (135) encloses a second cam slot diametrically opposed to the first cam slot (para. [0031], [0032], [0034]; a second cam slot 135b diametrically opposed the first cam slot 135b with a first portion of a second cam slot 135b towards the left side of tube 135 and a second portion of the first cam slot 135b seen towards the center and extending downwardly and to the right side of the tube 135 as seen FIGS. 1-2); and
	wherein the cam slots each include a first portion that provides outward axial motion combined with rotation motion, and a second portion that provides inward axial motion combined with rotational motion (para. [0032] and FIG. 1).	
9.	Regarding Claim 2, Barnes discloses the deployment system of claim 3, wherein the follower (155) is part of a bar (follower 155 depicted as a bar as seen in FIG. 1) that passes through (FIG. 2) the hub assembly (135/125). 
10.	Regarding Claim 4, Barnes discloses the deployment system of claim 3, wherein cam slots that are J-shaped cam slots (slots 135b are J-shaped as seen in FIG. 1).
11.	Regarding Claim 5, Barnes discloses the deployment system of claim 4, wherein for each of the cam slots (135b) a terminus (end of each slot of each cam slot 135b as seen in FIG. 1) of the cam slot is substantially axial in orientation (FIG. 1). 
12.	Regarding Claim 7, Barnes discloses the deployment system of claim 3, wherein circular cross-section ends of the bar (155) engage (FIG. 2) the cam slots (135b).
13.	Regarding Claim 8, Barnes discloses the deployment system of claim 3, 
	wherein the tube (135) is an outer tube (FIGS. 1-2); and
	wherein the hub assembly further includes an inner tube (125) within (FIG. 2) the outer tub (135),
wherein the inner tube (125) is connected (via follower 155 as seen in FIGS. 1-2) to the mount (145) and moves along (paras. [0026]-[0028]) the mount (145). 
14.	Regarding Claim 9, Barnes discloses the deployment system of claim 8, wherein the hub assembly further includes a tension rod (130) located along a central axis (FIGS. 1-2) of the hub assembly, wherein the tension rod mechanically engages (FIGS. 2-3) the inner tube (125) and the mount (145). 
15.	Regarding Claim 18, Barnes discloses the deployment mechanism of claim 3, 
	further comprising a frame (150) to which the hub assembly (135/125) is attached and to which the actuator (110/115) is mechanically coupled (FIG. 1);
	wherein the actuator (110/115) is mechanically coupled to frame (150) by a hinge connection (paras. [0005], [0017], [0019] and [0039]). 

Claim Rejections - 35 USC § 103
16.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

17.	Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Barnes et al. (US 2016/0355250 A1), in view of Eisentraut et al. (US 2003/0178527 A1), hereinafter “Eisentraut”.
18.	Regarding Claim 6, Barnes discloses the deployment system of claim 5. 
	Barnes is silent regarding specifically a reduced width of the cam slots terminus. 
	Eisentraut discloses a deployment mechanism (Eisentraut Abstract and FIGS. 1-2) wherein for each of the cam slots (154) the terminus (208) has a reduced width region (a reduced width region at an apex of the terminus 208 as seen in FIGS. 11a-11b), providing less clearance about the follower (para. [0042]; follower 136) than other portions of the cam slot (154).
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the invention of Barnes to use the arrangement of Eisentraut, as a known cam slot with a reduced width arrangement for the purpose of optimizing the stability of wings that are in a deployed position and thereby preventing rocking of the wings during flight (para. [0055]).

19.	Claim(s) 12-13 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Barnes et al. (US 2016/0355250 A1), in view of Bishop (US 2017/0355440 A1).
20.	Regarding Claim 12, Barnes discloses the deployment system of claim 3.
	Barnes is silent regarding a slew ring.
	Bishop discloses wing folding mechanism (Bishop Abstract and FIG. 1a) comprising a slew ring (para. [0150]; slew ring 11 comprising of outer race 8 and inner race 9 as seen in FIG. 2) that is mechanically coupled to an actuator selectively rotates the slew ring about a hub assembly (paras. [0159]-[0166]; mechanically coupled by input shaft 44 and drive shaft 70 to actuator 42 for selectively rotating slew ring 11 about a hub assembly 10 as seen in FIGS. 2-7).
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the invention of Barnes to use the arrangement of Bishop, as a known slew ring and actuator arrangement for the purpose of optimizing a wing deployment mechanism. 
21.	Regarding Claim 13, modified Barnes discloses (see Barnes) the deployment system of claim 12, 
wherein the follower (155) is part of a bar that passes through (FIG. 2) the hub assembly (135/125).
	Modified Barnes is silent regarding walking links that mechanically coupled the slew ring to the bar. 
	Bishop discloses wing folding mechanism (Bishop Abstract and FIG. 1a) comprising walking links (para. [0161]: walking links 71 as seen in FIGS. 4-5) that mechanically couple the slew ring (para. [0150]; slew ring 11 comprising of outer race 8 and inner race 9 as seen in FIGS. 2 and 4-5) to the bar (70); and
	wherein the slew ring (11), the walking links (71), and the bar (70) all rotate as a unit about a central axis (para. [0161]) of the hub assembly (10).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the invention of modified Barnes to use the arrangement of Bishop, as a known arrangement of walking links, a slew ring, a bar for the purpose of facilitating and optimizing the deployment of wings. 
22.	Regarding Claim 15, modified Barnes discloses (see Bishop) the deployment mechanism of claim 12, wherein the actuator (42) includes a threaded shaft (70), driven by a motor (43), such that when the shaft (70) is turned a link tube (56) that is coupled to the slew ring (11), that moves along the shaft (70).

23.	Claim(s) 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Barnes et al. (US 2016/0355250 A1) and Bishop (US 2017/0355440 A1) as applied to Claim 15 above, and further in view of Scott (US 8921749 B1).
24.	Regarding Claim 16, modified Barnes discloses the deployment mechanism of claim 15.	
	Modified Barnes is silent regarding a Ball screw actuator. 
	Scott discloses canard drive mechanism for a missile (Scott Abstract and FIG. 1A-3) comprising ball screw actuator, wherein the ball screw actuator further includes a ball screw nut that is attached to the link tube, and wherein the ball screw nut moves along the shaft allowing with the link tube, as the link tube moves along the shaft (c. 2, ln. 56 - c. 3, ln. 3, c. 5, ln. 41-50, c. 6, ln. 60 - c. 7, ln. 3; ball screw actuator having a ball screw 212 attached to link tub 702 for engaging slot 702 and crank arm, the ball screw actuator being driven by motor 204 such that ball screw 212 moves along shaft 208 which translates to movement of link tube 702 as seen in FIGS. 4 and 7).
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the invention of modified Barnes to use the arrangement of Scott, as a known ball screw actuator, link tube and shaft arrangement for the purpose of facilitating the deployment of wings. 
25.	Regarding Claim 17, modified Barnes discloses the deployment mechanism of claim 15.	
	Modified Barnes is silent regarding gearing between a motor shaft and the threaded shaft. 
	Scott discloses canard drive mechanism for a missile (Scott Abstract and FIG. 1A-3) comprising an actuator (c. 2, ln. 56 - c. 3, ln. 3; actuator comprising of at least motor 204 ball screw 212 and threaded shaft 208) which includes gearing (206/210) between a motor shaft (the motor defined as an electric motor by definition has a motor shaft for engaging and causing rotation of gear 206), and the threaded shaft (208); 
	wherein the gear includes a driven gear (210) having at least a certain number of teeth (c. 5, ln 67 - c. 6, ln. 6, c. 6, ln. 42-59, c. 7, ln. 60-63 and FIG. 5).
	Modified Barnes is silent regarding the driven gear having specifically 120 teeth, however, modified Barnes discloses a method of determining and providing a desired gear ratio which depends on number of teeth for each gear as well as the driven gear having a greater diameter than the spur gear. Therefore, it would have been obvious to one of ordinary skill in the art to modify the invention of modified Barnes such that the driven gear has a high number of teeth such as 120 teeth since driven gears with a high teeth count provides advantages such as preventing slippage between gears thus optimizing synchronization between gears as well as being able to determine exact gear ratios for providing both larger and/or smaller gear ratios that are required for deployment mechanism used in various settings.  

Allowable Subject Matter
Claims 10-11 and 19-20 are allowed.
Claim 14 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.







Response to Arguments
Applicant's arguments filed on 07/21/2022 have been fully considered but they are not persuasive. 
With regard to claim 3, the applicant asserts that Barnes, Eisentraut, Bishop and Scott do not disclose such an arrangement as recited per claim 3 found on p. 12 of 13. This is not found to be persuasive considering the substantial amendments to claim 3. Further, Eisentraut, Bishop and Scott have not been and are currently not being relied upon for the subject matter claimed in claim 3. In view of the substantial amendments to claim 3, Barnes is still being relied upon for anticipating the subject matter as currently recited. See the rejection above regarding the application of Barnes in light of the substantial amendments to claim 3. As a note, the examiner suggests amending claim 3 such that the limitations regarding the mount rotating relative to the tube also includes further amendments that includes a frame of reference with respect to the mount that is not capable of rotational and/or axial  movement (i.e. a fixed frame of reference relative to the mount). Since, both the mount and tube are rotating parts, and the tube not being capable of or constituting a fixed reference point, then any axial or rotational movement of the mount relative to the tube also equates to rotational and axial movement of the tube relative to mount based on relativity. Further stated, if one considers the frame of reference to be the mount, and the mount is moving axially and rotationally, thus from a view point of the mount, the tube is moving axially and rotationally. As such, Barnes is still being upon for anticipating at least claim 3 as it currently recited. 
With regard to the response to restriction on p. 10 of 13, the applicant is correct in that the examiner made a typographical error. The examiner intended on stating that claim 21 is withdrawn from further consideration as being drawn to the non-elected invention II as a result of the reply filed on 01/12/2022 in response to the restriction requirement.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this or any earlier communication from the examiner should be directed to Examiner Arfan Sinaki, whose telephone number is 571-272-7185.  The examiner can normally be reached Monday-Friday from 10:00 am to 6:00 pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Joshua J. Michener can be reached at 571-272-1467. The fax number for the organization to which this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/A.Y.S./
Examiner, Art Unit 3642
/Richard R. Green/Primary Examiner, Art Unit 3647